DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “A Distributed Interleaving Scheme for Efficient Access to WideIO DRAM Memory” (Seiculescu et al.).
Consider claim 1, Seiculescu et al. discloses a system-on-chip comprising: a system-on-chip comprising: a DRAM including a plurality of DRAM channels;  an initiator for sending requests on the plurality of DRAM channels, wherein each of the requests has an ID value and, wherein response are issued on the plurality of DRAM channels to requests received from the initiator and the response have ID values corresponding to the requests' ID value; a DRAM scheduler coupled to each DRAM channel, wherein at least one ID value is given higher priority that other ID values within the DRAM scheduler and enable the DRAM scheduler to reorder the responses in an optimal order; and a reorder buffer coupled to the DRAM scheduler and each DRAM channel and enabled to receive and buffer responses from the plurality of DRAM channels, wherein the reorder buffer allocates a plurality of buffers, one for each of the plurality of initiators that have responses issued out of order relative to the optimal order, Page 2 of 6Attorney Docket. No.: ART-054USUS Application Serial Number: 15/393,283Response to NFOA dated 21 JUNE 2021wherein the DRAM scheduler passes pending responses to the initiator based on prioritization of ID values (Fig. 3, 5-7, Seiculescu et al.: abstract, section 2 first paragraph, section 3.2-3.4, a multi-channeled DRAM memory with reorder buffers is disclosed which has its data prioritized based on multiple factors including source ID. Responses are issued based on this priority and space is allocated in the reorder buffer to store data when needed.).
Consider claim 7, Seiculescu et al. discloses a system-on-chip comprising: a DRAM including a plurality of DRAM channels; an initiator for sending requests on the plurality of DRAM channels, each request has an ID value and responses to requests are issued on the plurality of DRAM channels and each response has an ID value based on the request's ID value; a DRAM scheduler coupled to each DRAM channel, wherein, within the DRAM scheduler, at least one ID value of a response is given a higher priority with respect to other ID values of other responses; and a reorder buffer coupled to each DRAM channel to receive and buffer the responses, wherein the DRAM scheduler passes responses to the initiator based on higher priority ID value thereby reducing buffering of the responses (Fig. 3, 5-7, Seiculescu et al.: abstract, section 2 first paragraph, section 3.2-3.4, a multi-channeled DRAM memory with reorder buffers is disclosed which has its data prioritized based on multiple factors including source ID. Responses are issued based on this priority and space is allocated in the reorder buffer to store data when needed.).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendments have overcome the 112 issues.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136